In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  13-­‐‑3548  
RICHARD  E.  CRAYTON,  
                                                              Petitioner-­‐‑Appellant,  
                                           v.  

UNITED  STATES  OF  AMERICA,  
                                                              Respondent-­‐‑Appellee.  
                           ____________________  

               Appeal  from  the  United  States  District  Court  
                    for  the  Western  District  of  Wisconsin.  
               No.  13-­‐‑cv-­‐‑552-­‐‑bbc  —  Barbara  B.  Crabb,  Judge.  
                           ____________________  

       ARGUED  JANUARY  22,  2015  —  DECIDED  JUNE  25,  2015  
                   ____________________  

   Before   EASTERBROOK,   MANION,   and   WILLIAMS,   Circuit  
Judges.  
    EASTERBROOK,   Circuit   Judge.   Apprendi   v.   New   Jersey,   530  
U.S.  466  (2000),  holds  that  facts  increasing  a  criminal  defend-­‐‑
ant’s   maximum   permissible   sentence   must   be   established,  
beyond  a  reasonable  doubt,  to  the  satisfaction  of  the  trier  of  
fact   (a   jury   unless   the   defendant   agrees   to   a   bench   trial   or  
formally   admits   the   facts).   Harris   v.   United   States,   536   U.S.  
545  (2002),  holds  that  facts  increasing  the  minimum  permis-­‐‑
2                                                                   No.  13-­‐‑3548  

sible   sentence   may   be   found   by   a   judge   on   the   preponder-­‐‑
ance   of   the   evidence.   But   Alleyne   v.   United   States,   133   S.   Ct.  
2151  (2013),  overrules  Harris  and  holds  that  facts  controlling  
both   minimum   and   maximum   sentences   are   in   the   jury’s  
province   and   covered   by   the   reasonable-­‐‑doubt   standard.  
Richard  Crayton,  whose  sentence  became  final  between  Har-­‐‑
ris   and   Alleyne,   contends   that   Alleyne’s   rule   applies   retroac-­‐‑
tively  on  collateral  review.  
    A   jury   convicted   Crayton   of   distributing   heroin.   The   in-­‐‑
dictment  alleged  that  Nicole  Hedges  died  from  using  Cray-­‐‑
ton’s   product,   which   if   true   would   increase   the   minimum  
sentence  (though  not  constitute  a  new  offense),  but  the  jury  
could   not   decide   unanimously   whether   Hedges’s   death   re-­‐‑
sulted  from  Crayton’s  heroin.  The  district  judge  then  found  
that   it   did.   Under   21   U.S.C.   §841(b)(1)(C)   this   required   the  
sentence   to   be   at   least   20   years’   imprisonment,   and   that’s  
what   the   district   judge   imposed.   In   the   absence   of   the   find-­‐‑
ing  that  Crayton’s  heroin  killed  Hedges,  the  statutory  range  
would   have   been   0   to   20   years.   The   judge   stated   that   she  
thought  the  statutory  floor  excessive,  but  she  concluded  that  
the  law  required  her  to  sentence  Crayton  to  20  years  in  pris-­‐‑
on.  This  court  affirmed.  United  States  v.  Crayton,  No.  11-­‐‑1820  
(7th  Cir.  Dec.  27,  2011)  (nonprecedential  disposition).  
      Five  months  after  denying  Crayton’s  petition  for  certiora-­‐‑
ri,   132   S.   Ct.   2379   (2012),   the   Supreme   Court   granted   Al-­‐‑
leyne’s.  133  S.  Ct.  420  (2012).  While  Alleyne’s  case  was  pend-­‐‑
ing,  Crayton  filed  a  petition  under  28  U.S.C.  §2255.  The  dis-­‐‑
trict   court   dismissed   it   without   prejudice   while   waiting   for  
Alleyne—an  improper  procedure  given  the  time-­‐‑and-­‐‑number  
limits  in  §2255,  see  Rhines  v.  Weber,  544  U.S.  269  (2005);  Pur-­‐‑
vis  v.  United  States,  662  F.3d  939  (7th  Cir.  2011),  though  nei-­‐‑
No.  13-­‐‑3548                                                                    3  

ther   side   protested.   When   Crayton   filed   another   after   the  
Supreme   Court   issued   its   decision,   the   district   court   held  
that  Alleyne  does  not  apply  retroactively  on  collateral  review.  
(The  parties  treat  Crayton’s  current  §2255  filing  as  an  initial  
petition,  and  as  timely,  despite  the  district  court’s  misstep  in  
dismissing  Crayton’s  first  petition.)  
     Every   court   of   appeals   that   has   considered   the   subject  
has  concluded  that  Alleyne  is  not  retroactive  on  collateral  re-­‐‑
view.  Butterworth  v.  United  States,  775  F.3d  459  (1st  Cir.  2015);  
United   States   v.   Reyes,   755   F.3d   210,   212–13   (3d   Cir.   2014);  
United  States  v.  Olvera,  775  F.3d  726  (5th  Cir.  2015);  Jeanty  v.  
Warden,   FCI-­‐‑Miami,   757   F.3d   1283,   1285–86   (11th   Cir.   2014).  
Two  other  circuits  have  said  the  same  thing  in  nonpreceden-­‐‑
tial  opinions.  Rogers  v.  United  States,  561  F.  App’x  440,  443–44  
(6th  Cir.  2014);  United  States  v.  Richards,  567  F.  App’x  591,  593  
(10th  Cir.  2014)  (based  on  In  re  Payne,  733  F.3d  1027  (10th  Cir.  
2013),   which   addressed   §2255(h)(2)).   Our   circuit   held   in  
Simpson  v.  United  States,  721  F.3d  875  (7th  Cir.  2013),  that  Al-­‐‑
leyne  does  not  authorize  a  second  or  successive  collateral  at-­‐‑
tack  under  §2255(h)(2)  because  only  the  Supreme  Court  can  
declare   a   decision   retroactive   for   the   purpose   of   that   para-­‐‑
graph.  Tyler  v.  Cain,  533  U.S.  656  (2001).  But  for  an  initial  pe-­‐‑
tition,  such  as  Crayton’s,  a  district  judge  or  court  of  appeals  
may   make   the   retroactivity   decision,   and   that’s   what   Cray-­‐‑
ton  asks  us  to  do.  But  we  conclude  that  the  other  circuits  are  
correct.  Alleyne  does  not  apply  retroactively.  
     Alleyne   extends   Apprendi   from   maximum   to   minimum  
sentences.   Only   once   has   the   Supreme   Court   considered  
whether  a  decision  that  rests  on  Apprendi  applies  retroactive-­‐‑
ly   on   collateral   review.   It   held   in   Schriro   v.   Summerlin,   542  
U.S.   348   (2004),   that   Ring   v.   Arizona,   536   U.S.   584   (2002),   is  
4                                                                   No.  13-­‐‑3548  

not  retroactive.  Crayton  maintains  that  Schriro  is  not  disposi-­‐‑
tive   against   him,   because   Ring   applied   Apprendi   to   change  
(from  judge  to  jury)  the  identity  of  the  decisionmaker  under  
one  state’s  procedure  for  capital  punishment  but  did  not  af-­‐‑
fect   that   state’s   allocation   of   the   burden   of   persuasion   (the  
state   had   used   the   reasonable-­‐‑doubt   standard   all   along).  
Crayton   contends   that   a   decision   changing   the   burden   of  
persuasion,   as   Alleyne   did,   is   entitled   to   retroactive   applica-­‐‑
tion  under  the  criteria  of  Teague  v.  Lane,  489  U.S.  288  (1989).  
     The   problem   with   that   argument   is   that   Apprendi   itself  
changed  both  the  identity  of  the  decisionmaker  and  the  bur-­‐‑
den   of   persuasion,   but   the   Supreme   Court   has   not   declared  
Apprendi  to  be  retroactive—nor  has  any  court  of  appeals.  We  
held   in   Curtis   v.   United   States,   294   F.3d   841   (7th   Cir.   2002),  
that   Apprendi   is   not   retroactive   under   the   Teague   standard.  
We   concluded   that   two   sorts   of   decisions   are   applied   retro-­‐‑
actively:  those  holding  that  the  law  does  not  (or  cannot  con-­‐‑
stitutionally)   make   particular   conduct   criminal,   and   those  
identifying   rights   “so   fundamental   that   any   system   of   or-­‐‑
dered  liberty  is  obliged  to  include  them.”  Curtis,  294  F.3d  at  
843.  And  we  held  that  the  changes  made  by  Apprendi  are  not  
in  the  latter  category  (no  one  thinks  them  to  be  in  the  “inno-­‐‑
cence”  category).  
   Throughout   this   nation’s   history   judges   have   based   sen-­‐‑
tences   on   findings   made   by   a   preponderance   of   the   evi-­‐‑
dence.   Harris   held   that   Apprendi   had   altered   this   approach  
only   for   maximum   sentences;   Alleyne   disagreed   and   held  
that   Apprendi   logically   implies   using   the   jury   (and   the   rea-­‐‑
sonable-­‐‑doubt   standard)   for   minimum   sentences   too.   But  
neither   Apprendi   nor   Alleyne   concluded   that   findings   on   the  
preponderance   standard   are   too   unreliable   in   general   to   be  
No.  13-­‐‑3548                                                                     5  

the  basis  of  a  valid  sentence.  Judges  routinely  make  findings,  
based  on  a  preponderance  of  the  evidence,  that  dramatically  
affect  the  length  of  criminal  sentences.  
    Consider:   even   if   Crayton’s   trial   had   occurred   after   Al-­‐‑
leyne,   and   the   jury   had   found   unanimously   that   Crayton’s  
heroin   did   not   kill   Hedges,   the   judge   still   would   have   been  
entitled  to  sentence  Crayton  to  20  years  in  prison  for  distrib-­‐‑
uting   heroin   after   finding   by   a   preponderance   of   the   evi-­‐‑
dence   that   his   product   did   kill   Hedges.   See   United   States   v.  
Watts,  519  U.S.  148  (1997).  Alleyne  did  not  overrule  Watts  or  
recognize   a   fundamental   principle   that   sentences   must   rest  
on  findings  supported  by  proof  beyond  a  reasonable  doubt.  
Instead  Alleyne  curtails  legislatures’  ability  to  restrict  judicial  
discretion   in   sentencing.   A   legislature   that   wants   to   impose  
compulsory  minimum  sentences  must  submit  the  discretion-­‐‑
reducing  facts  to  the  jury  under  the  reasonable-­‐‑doubt  stand-­‐‑
ard.  That  principle  is  some  distance  from  a  rule  that  defend-­‐‑
ants   are   entitled   to   have   all   important   facts   resolved   by   the  
jury  under  the  reasonable-­‐‑doubt  standard.  
     It  is  lawful  today  for  a  judge  to  increase  a  sentence  based  
on  facts  found  on  the  preponderance  standard.  “Findings  by  
federal   district   judges   are   adequate   to   make   reliable   deci-­‐‑
sions   about   punishment.   See   Edwards   v.   United   States,   523  
U.S.  511  (1998).”  Curtis,  294  F.3d  at  844.  It  follows,  as  we  held  
in   Curtis   about   Apprendi   itself,   that   Alleyne   is   not   so   funda-­‐‑
mental  that  it  must  apply  retroactively  on  collateral  review.  
     Crayton  contends  that  Alleyne  should  be  applied  retroac-­‐‑
tively   to   his   case,   even   if   not   to   other   prisoners’   cases,   be-­‐‑
cause   the   district   judge   made   it   clear   that   she   would   not  
have  given  him  a  20-­‐‑year  sentence  but  for  her  belief  (correct  
at  the  time  of  sentencing,  given  Harris)  that  a  minimum  sen-­‐‑
6                                                           No.  13-­‐‑3548  

tence  may  be  increased  by  judicial  findings.  That  is  to  say,  in  
the  post-­‐‑Alleyne  world  the  judge  still  would  have  found  by  a  
preponderance   of   the   evidence   that   Crayton’s   heroin   killed  
Hedges,   but   the   sentence   would   have   been   under   20   years.  
But  all  this  does  is  show  that  Alleyne  would  have  affected  the  
outcome,   had   the   decision   been   rendered   earlier;   it   does  
nothing   to   change   the   standard   for   retroactivity.   Under  
Teague  decisions  apply  retroactively,  or  they  do  not;  the  Su-­‐‑
preme  Court  has  never  suggested  that  new  procedural  rules  
apply  retroactively  to  some  petitioners  but  not  others.  
                                                               AFFIRMED  
No. 13‐3548                                                                    7 

    WILLIAMS,  Circuit  Judge,  concurring.  I  am  not  sure 
whether  the  Supreme  Court  would  find  Alleyne  to  be 
retroactively applicable on collateral review. But because we 
as  appellate  courts  decide  the  retroactivity  question  in  the 
first  instance,  absent  direction  from  the  Supreme  Court, 
Ashley  v.  United  States,  266  F.3d  671,  673  (7th  Cir.  2001),  I 
would  like  to  weigh  in  on  both  the  arguments  for 
retroactivity  and  the  Supreme  Court’s  jurisprudence  on  the 
topic.  I  also  take  issue  with  the  majority’s  reliance  on  the 
non‐retroactivity of an earlier case. That is not dispositive.  
   The  majority  states  that  if  “Nicole  Hedges  died  from 
using  Crayton’s  product,”  that  finding  would  increase  the 
minimum  sentence  but  would  “not  constitute  a  new 
offense.”  Slip  op.  2.1 Under  Alleyne,  that  is  simply  not  true. 
Alleyne  made  clear  that  “[w]hen  a  finding  of  fact  alters  the 
legally prescribed punishment so as to aggravate it, the fact 
necessarily  forms  a  constituent  part  of  a  new offense.”  133  S. 
Ct. at 2162 (emphasis added). “Distribution of heroin” is not 
the  same  offense  as  “distribution  of  heroin  that  results  in 
death.”  We  know  that  they  are  not  the  same  offense  but 
instead constitute two different offenses because the statutes 
provide for different statutory ranges of punishment. See 21 
U.S.C. § 841(b)(1)(C).  
    This misconception has permeated circuit court decisions 
addressing  whether  Apprendi  and  Alleyne  should  apply 
retroactively,  leading  many  courts  to  downplay  the 
significance  of  these  decisions.  See,  e.g.,  Sepulveda  v.  United 
States,  330  F.3d  55,  60  (1st  Cir.  2003)  (“Nothing  in  the 

1 Perhaps  this  statement  is  a  reference  to  the  pre‐Alleyne  understanding 

of conviction versus sentencing, but later portions of the opinion, see slip 
op. 4–5, suggest otherwise.  
8                                                          No. 13‐3548 

Apprendi  decision  indicates  to  us  that  infringements  of  its 
rule  will  seriously  diminish  the  accuracy  of  convictions 
(which,  by  definition,  must  take  place  before  any  such 
infringement  occurs).”);  United  States  v.  Sanchez‐Cervantes, 
282 F.3d 664, 671 (9th Cir. 2002) (“The application of Apprendi 
only affects the enhancement of a defendant’s sentence once 
he  or  she  has  already  been  convicted  beyond  a  reasonable 
doubt.”);  Goode  v.  United  States,  305  F.3d  378,  385  (6th  Cir. 
2002)  (“The  accuracy  that  is  improved  by  the  Apprendi 
requirement is in the better imposition of a proper sentence. 
In  contrast,  the  accuracy  that  is  improved  by  the  rule  of 
Gideon  involves  the  basic  determination  of  the  defendant’s 
guilt  or  innocence.”).  I  cannot  subscribe  to  this  view.  First, 
Apprendi  and  Alleyne  are  not  about  sentencing.  They  are 
about  the accurate  determination  of  a  defendant’s  guilt  of  a 
particular  offense.  If  Apprendi  was  not  clear  on  this  point, 
Alleyne  clarified  it.  133  S.  Ct.  at  2160  (stating  that  “because 
the  legally  prescribed  range  is  the  penalty  affixed  to  [a] 
crime,”  a  fact  that  increases  either  end  of  the  penalty  range 
“produces a new penalty and constitutes an ingredient of the 
offense”).  Second,  that  we,  along  with  other  circuits,  found 
Apprendi  to  not  be  retroactive  is  not  dispositive  of  the 
question  of  whether  Alleyne  is  retroactive.  One  reason  we 
know  that  is  because  the  Supreme  Court  has  told  us  that 
Gideon v. Wainwright would be retroactive, Saffle v. Parks, 494 
U.S.  484,  495  (1990),  without  indicating  that  any  of  Gideon’s 
antecedents—like  Johnson  v.  Zerbst,  304  U.S.  458  (1938)  or 
Powell v. Alabama, 287 U.S. 45 (1932)—would be retroactive.  
    I  begin  with  a  discussion  of  the  Supreme  Court’s 
retroactivity  jurisprudence,  which  the  majority  does  not 
address. The only part of the majority’s opinion that appears 
to reference any court’s standard for retroactivity is a citation 
No. 13‐3548                                                           9 

to  our  own  decision  in  Curtis  v.  United  States,  294  F.3d  841 
(7th  Cir.  2002).  Slip  op.  4.  The  standard  from  the  Supreme 
Court  is  that  procedural  rules  must  be  “implicit  in  the 
concept of ordered liberty” (among other things) in order to 
be  retroactively  applicable.  Teague v. Lane,  489  U.S.  288,  307 
(1989). However, Curtis framed the question as whether the 
rules are “so fundamental that any system of ordered liberty 
is  obliged  to  include  them.”  294  F.3d  at  843  (emphasis 
added). The majority repeats this language from Curtis. The 
difference  in  phrasing  may  seem  small,  but  the  Supreme 
Court has indicated that a rule need not be utilized by every 
criminal justice system in order to be implicit in the concept 
of  ordered  liberty  in  the  United  States.  See  Gideon  v. 
Wainwright,  372  U.S.  335,  344  (1963)  (“The  right  of  one 
charged  with  crime  to  counsel  may  not  be  deemed 
fundamental  and  essential  to  fair  trials  in  some  countries, 
but it is in ours.”).  
    Under  Teague,  a  new  rule  can  be  retroactive  to  cases  on 
collateral  review  only  if  it  falls  into  one  of  two  narrow 
exceptions to the general rule of nonretroactivity. 489 U.S. at 
311–13. Of relevance here is the second Teague exception for 
new  rules  of  criminal  procedure.  New  rules  of  procedure 
generally  do  not  apply  retroactively  to  cases  that  became 
final  before  the  new  rule  was  announced,  unless  the  new 
rule  is  “a  watershed  rule  of  criminal  procedure  implicating 
the  fundamental  fairness  and  accuracy  of  the  criminal 
proceeding.” Whorton v. Bockting, 549 U.S. 406, 416 (2007). To 
qualify  as  watershed,  a  new  rule  must  meet  two 
requirements.  “Infringement  of  the  rule  must  seriously 
diminish  the  likelihood  of  obtaining  an  accurate  conviction 
and  the  rule  must  alter  our  understanding  of  the  bedrock 
procedural  elements  essential  to  the  fairness  of  a 
10                                                         No. 13‐3548 

proceeding.”  Tyler  v.  Cain,  533  U.S.  656,  665  (2001).  In  my 
view, Alleyne meets these requirements.  
    Alleyne  applied  a  fundamental  principle  that  dates  back 
at least to our nation’s founding. It has long been established 
that  the  Constitution  “protects  the  accused  against 
conviction except upon proof beyond a reasonable doubt of 
every fact necessary to constitute the crime with which he is 
charged.” In re Winship, 397 U.S. 358, 364 (1970). This right to 
be  convicted  beyond  a  reasonable  doubt  is  a  “historically 
grounded right[] of our system, developed to safeguard men 
from  dubious  and  unjust  convictions.”  Brinegar  v.  United 
States,  338  U.S.  160,  174  (1949).  That  the  government  must 
prove  beyond  a  reasonable  doubt  every  element  of  an 
offense  is  “an  ancient  and  honored  aspect  of  our  criminal 
justice system.” Victor v. Nebraska, 511 U.S. 1, 5 (1994). 
    The  reasonable‐doubt  standard  “plays  a  vital  role  in  the 
American  scheme  of  criminal  procedure.”  Cage v. Louisiana, 
498  U.S.  39,  39–40  (1990)  (quoting  Winship,  397  U.S.  at  363). 
“Among  other  things,  it  is  a  prime  instrument  for  reducing 
the  risk  of  convictions  resting  on  factual  error.”  Cage,  498 
U.S.  at  40.  The  reasonable‐doubt  standard  implicates  the 
fundamental  fairness  and  accuracy  of  criminal  proceedings 
because  “a  person  accused  of  a  crime  would  be  at  a  severe 
disadvantage,  a  disadvantage  amounting  to  a  lack  of 
fundamental  fairness,  if  he  could  be  adjudged  guilty  and 
imprisoned for years on the strength of the same evidence as 
would suffice in a civil case.” Winship, 397 U.S. at 363. “[U]se 
of  the  reasonable‐doubt  standard  is  indispensable  to 
command  the  respect  and  confidence  of  the  community  in 
applications  of  the  criminal  law.  It  is  critical  that  the  moral 
force  of  the  criminal  law  not  be  diluted  by  a  standard  of 
No. 13‐3548                                                        11 

proof that leaves people in doubt whether innocent men are 
being condemned.” Id. at 364. In fact, the Supreme Court has 
said  that  the  reasonable‐doubt  requirement  is  a  basic 
protection  “without  which  a  criminal  trial  cannot  reliably 
serve  its  function.”  Sullivan  v.  Louisiana,  508  U.S.  275,  281 
(1993).  
     The requirement that every element of a crime—defined 
as  every  fact  that  changes  the  statutory  penalty  range, 
Alleyne,  133  S.  Ct.  at  2158—be  proven  beyond  a  reasonable 
doubt  improves  the  accuracy  of  the  fact‐finding  process, 
because it reduces the risk that a person guilty of one crime 
might be convicted of a more serious, and separate, crime of 
which he is innocent. In fact, the reasonable‐doubt standard 
is  the  “prime  instrument”  for  reducing  such  risk.  Cage,  498 
U.S.  at  40.  In  my  view,  the  “beyond  a  reasonable  doubt” 
standard  for  a  criminal  conviction  goes  to  the  heart  of 
fundamental  fairness  and  accuracy  and  lowering  the 
standard for a criminal conviction to “preponderance of the 
evidence”  increases  the  risk  of  an  inaccurate  conviction. 
Factfinding  based  upon  preponderance  of  the  evidence, 
rather  than  the  reasonable‐doubt  standard,  seriously 
diminishes  accuracy  such  that  there  is  an  impermissibly 
large risk of an inaccurate conviction.  
    As  to  the  second  requirement  for  a  watershed  rule, 
Alleyne altered our understanding of the bedrock procedural 
elements  essential  to  the  fairness  of  a  proceeding  by 
establishing  a  new  class  of  facts  that  constitute  the  “crime” 
and  thus  must  be  found  by  the  jury  beyond  a  reasonable 
doubt. We have long known that elements of the crime must 
be  proven  beyond  a  reasonable  doubt.  But  there  has  been 
much  debate  about  how  to  define  “elements”  versus 
12                                                         No. 13‐3548 

“sentencing  factors.”  Alleyne  changed  our  understanding  of 
what  constitutes  an  “element”  of  a  crime.  “Much  turns  on 
the  determination  that  a  fact  is  an  element  of  an  offense 
rather  than  a  sentencing  consideration,  given  that  elements 
must be charged in the indictment, submitted to a jury, and 
proven  by  the  Government  beyond  a  reasonable  doubt.” 
Jones v. United States, 526 U.S. 227, 232 (1999).  
    Allowing  Crayton  to  be  convicted  of  “distribution  of 
heroin  that  resulted  in  death”  by  a  mere  preponderance  of 
the evidence increased the risk of his conviction resting on a 
factual  error.  The  reasonable‐doubt  standard  “provides 
concrete  substance  for  the  presumption  of  innocence—that 
bedrock  axiomatic  and  elementary  principle  whose 
enforcement  lies  at  the  foundation  of  the  administration  of 
our criminal law.” Winship, 397 U.S. at 363. Failing to apply 
Alleyne  (and  Apprendi)  retroactively  creates  the  “troubling 
possibility  that  a  defendant  has  been  convicted  of  conduct 
that constitutes a less serious offense than the one for which 
he is sentenced.” Coleman v. United States, 329 F.3d 77, 93 (2d 
Cir. 2003) (Parker, Jr., J., concurring in the judgment). Many 
judges  seem  untroubled  by  this  possibility.  I  am  not  one  of 
them.  I  do  not  think  the  fact  that  a  person  is  guilty  of  one 
crime  means  that  he  has  a  lesser  interest  in,  or  right  to,  a 
determination  of  his  guilt  of  a  different  offense  beyond  a 
reasonable doubt. 
   Two  Supreme  Court  decisions  suggest  that  new  rules 
which  implicate  the  reasonable‐doubt  standard  like  Alleyne 
should  be  applied  retroactively.  In  In  re  Winship,  the 
Supreme  Court  stated  “[l]est  there  remain  any  doubt  about 
the  constitutional  stature  of  the  reasonable‐doubt  standard, 
we  explicitly  hold  that  the  Due  Process  Clause  protects  the 
No. 13‐3548                                                        13 

accused  against  conviction  except  upon  proof  beyond  a 
reasonable  doubt  of  every  fact  necessary  to  constitute  the 
crime with which he is charged.” 397 U.S. at 364. In Ivan V. v. 
City  of New York,  407  U.S.  203  (1972),  a  pre‐Teague  case,  the 
Court  unanimously  made  In  re  Winship  retroactively 
applicable  on  collateral  review.  In  Hankerson  v.  North 
Carolina,  432  U.S.  233  (1977),  another  pre‐Teague  case,  the 
Court  (again  unanimously)  found  that  Mullaney  v.  Wilbur, 
421 U.S. 684 (1975)—which established the rule that the state 
must  establish  all  elements  of  a  criminal  offense  beyond 
reasonable  doubt  and  invalidated  presumptions  that  shift 
the  burden  of  proving  elements  to  the  defendant—was 
retroactively applicable.  
    The  majority  writes  that  neither  Apprendi  nor  Alleyne 
concluded  that  findings  based  on  the  preponderance 
standard  are  too  unreliable  in  general  to  be  the  basis  of  a 
valid  sentence.  I  do  not  quarrel  with  that  statement.  My 
quarrel  is  with  the  characterization  of  Alleyne  as  a  decision 
about sentencing, rather than guilt. “Each crime has different 
elements  and  a  defendant  can  be  convicted  only  if  the  jury 
has found each element of the crime of conviction.” Alleyne, 
133 S. Ct. at 2162. The fundamental question here is guilty or 
not guilty of what? Crayton was found guilty of “distribution 
of heroin” beyond a reasonable doubt. But he was not found 
guilty  of  “distribution  of  heroin  that  resulted  in  death” 
beyond a reasonable doubt. These are two different offenses. 
As  the  Supreme  Court  said  in  Alleyne,  “the  core  crime  and 
the  fact  triggering  the  mandatory  minimum  sentence 
together constitute a new, aggravated crime, each element of 
which must be submitted to the jury” and proven beyond a 
reasonable  doubt.  Id.  at  2161.  Facts  that  increase  a 
mandatory  statutory  minimum  are  “part  of  the  substantive 
14                                                       No. 13‐3548 

offense.”  Id.  “When  a  finding  of  fact  alters  the  legally 
prescribed  punishment  so  as  to  aggravate  it,  the  fact 
necessarily forms a constituent part of a new offense.” Id. at 
2162.  The  accuracy  improved  by  Alleyne  is  not  just  in  the 
proper  sentence.  It  is  in  the  determination  of  guilt  or 
innocence  with  respect  to  the  offense  of  distribution  of 
heroin that resulted in death.  
    While  the  majority  mentions  Schriro  v.  Summerlin,  542 
U.S. 348 (2004), the holding of that case is of little assistance 
in  deciding  the  question  here  since  Schriro  was  about  jury 
versus  judicial  fact  finding  where  critically,  the  standard  of 
proof  of  beyond  a  reasonable  doubt  remained  unchanged. 
Furthermore,  even  if  Alleyne  was  about  sentencing,  Schriro 
“leaves  little  doubt  that  the  ‘watershed  rule’  can  apply  to  a 
procedural rule that only affects sentencing.” Lloyd v. United 
States,  407  F.3d  608,  614  (3d  Cir.  2005).  We  must  look  at 
whether  factfinding  based  upon  a  preponderance  of  the 
evidence  “so  seriously  diminishes  accuracy  that  there  is  an 
impermissibly large risk of punishing conduct the law does 
not reach.” Schriro, 542 U.S. at 355–56. That it does. Because 
the  reasonable‐doubt  standard  is  the  prime  instrument  to 
ensure accuracy of convictions, allowing a factfinder to make 
determinations  based  upon  a  preponderance  of  the 
evidence,  rather  than  beyond  a  reasonable  doubt,  does 
seriously diminish accuracy.  
    The majority also writes that post‐Alleyne, “the judge still 
would have been entitled to sentence Crayton to 20 years in 
prison  for  distributing  heroin  after  finding  by  a 
preponderance  of  the  evidence  that  his  product  did  kill 
Hedges,” citing generally United States v. Watts, 519 U.S. 148 
(1997).  Slip  op.  5.  However,  being  entitled  to  do  something 
No. 13‐3548                                                          15 

and  being  required  to  do  something  are  two  very  different 
things. And the argument is a red herring because the judge 
was entitled to sentence Crayton to 20 years with or without a 
finding  that  his  product  resulted  in  death.  After  all,  the 
statutory range for “distribution of heroin” was 0 to 20 years. 
She clearly did not want to sentence Crayton so high, but she 
was  bound  to,  based  upon  a  finding  by  a  preponderance  of 
the  evidence  that  death  resulted.  Ironically,  the  judge  could 
not  have  sentenced  Crayton  to  241  months  (20  years  and  1 
month), because that sentence would have violated Apprendi. 
The  preponderance  of  the  evidence  finding  required  her  to 
sentence Crayton to exactly 20 years. 
     The majority further writes that “[t]hat principle” (which 
I  assume  is  a  reference  to  the  holding  of  Alleyne)  “is  some 
distance from a rule that defendants are entitled to have all 
important  facts  resolved  by  the  jury  under  the  reasonable‐
doubt standard.” Slip op. 5. I am not sure what it means by 
the  concept  of  “important  facts.”  But  the  rule  of  Alleyne  is 
that  defendants  are  entitled  to  have  all  facts  that  increase  a 
statutory  minimum  or  maximum  resolved  by  a  jury  under 
the reasonable doubt standard. So if by “important facts” it 
means  “facts  that  increase  a  statutory  minimum  or 
maximum,” it is wrong.  
    Having  considered  the  importance  of  the  “beyond  a 
reasonable  doubt”  standard  and  the  ways  in  which  Alleyne 
altered  our  understanding  of  this  bedrock  procedural 
element,  I  now  address  what  is  pragmatically  the  real 
problem: the fact that the Supreme Court has never found a 
new  rule  of  criminal  procedure  to  fall  within  the  second 
Teague  exception.  It  has  come  close  though.  On  more  than 
one  occasion,  the  Court  has  been  one  justice  shy  of  finding 
16                                                         No. 13‐3548 

new  rules  of  criminal  procedure  to  be  retroactively 
applicable. See, e.g., Schriro v. Summerlin, 542 U.S. 348 (2004); 
O’Dell v. Netherland, 521 U.S. 151 (1997); Sawyer v. Smith, 497 
U.S. 227 (1990); see also Tyler v. Cain, 533 U.S. 656 (2001) (one 
justice shy of finding that the Court had already made Cage 
retroactive in Sullivan).  
    What the Court said is that Gideon would be such a rule, 
Saffle,  494  U.S.  at  495,  and  so  I  turn  to  Gideon  for  guidance. 
See  Gray v. Netherland,  518  U.S.  152,  170  (1996)  (referring  to 
the  Gideon  rule  as  a  “paradigmatic  example”  of  the  second 
Teague exception).  
     With the passage of time, I hope we do not lose sight of 
the  context  in  which  Gideon  was  decided.  Gideon  was 
remarkable.  But  its  holding  did  not  come  out  of  nowhere. 
Some  courts  have  described  Gideon  as  cutting  “a  new  rule 
from  whole  cloth,”  see  Butterworth  v.  United  States,  775  F.3d 
459,  468  (1st  Cir.  2015),  unlike  Apprendi  and  Alleyne,  but  I 
disagree.  A  series  of  other  decisions  regarding  the  right  to 
counsel, due process, and incorporation of the Bill of Rights 
to  the  states  led  to  it—decisions  which  the  Supreme  Court 
has  not  suggested  would  have  met  the  standard  for  the 
watershed  rule  exception  under  Teague.  Prior  to  Gideon,  the 
Supreme  Court  had  determined  that  the  Sixth  Amendment 
required  counsel  to  be  provided  to  indigent  federal 
defendants. Johnson v. Zerbst, 304 U.S. 458 (1938). It had also 
found that the Due Process Clause required states to provide 
counsel  to  indigent  defendants  in  special  circumstances, 
Powell v. Alabama, 287 U.S. 45 (1932), which eventually came 
to  include  all  capital  cases,  Hamilton v. Alabama,  368  U.S.  52 
(1961),  but  also  encompassed  non‐capital  cases  where  the 
totality  of  facts  showed  circumstances  requiring 
No. 13‐3548                                                            17 

appointment  of  counsel  like  the  personal  characteristics  or 
complexity  of  the  charge  made  a  fair  trial  unlikely  without 
appointed  counsel,  e.g.,  Betts  v.  Brady,  316  U.S.  455  (1942).2 
The Court had established that it violated due process for a 
state to deny a defendant the opportunity to obtain (and the 
right  to  be  represented  by)  counsel  of  one’s  own  choosing. 
Chandler v. Fretag, 348 U.S. 3, 9 (1954). And it had made other 
Bill of Rights guarantees obligatory on the states through the 
Fourteenth Amendment, including the Fourth Amendment’s 
prohibition  on  unreasonable  searches  and  seizures  and  the 
Eighth Amendment’s ban on cruel and unusual punishment. 
Gideon, 372 U.S. at 342. 
    Given these precedent cases, it is no wonder that Justice 
Clark in his concurrence in Gideon noted that that case “d[id] 
no  more  than  erase  a  distinction  which  ha[d]  no  basis  in 
logic and an increasingly eroded basis in authority.” Gideon, 
372  U.S.  at  348  (Clark,  J.,  concurring  in  the  result).  That 
sounds familiar. See Alleyne, 133 S. Ct. at 2160 (citing Justice 
Breyer’s  concurrence  in  Harris  v.  United  States,  536  U.S.  545 
(2002),  which  reasoned  that  facts  increasing  the  minimum 
and  facts  increasing  the  maximum  cannot  be  distinguished 
“‘in terms of logic’”).  
   Some  circuits  have  found  that  “Gideon  altered  our 
understanding  of  what  constitutes  basic  due  process  by 


2 This particular rule—that states must provide counsel to indigent non‐

capital defendants under special circumstances—produced a long series 
of Supreme Court decisions, most of which found that the defendant was 
entitled to appointed representation under the circumstances. See Moore 
v. Michigan, 355 U.S. 155, 159 n.7 (1957) (citing twenty‐six Supreme Court 
cases discussing the principles which determine the extent to which the 
constitutional right to counsel is secured in a state prosecution). 
18                                                         No. 13‐3548 

establishing that representation by counsel is fundamental to 
a fair trial,” while Apprendi and Alleyne “merely clarified and 
extended the scope of a pre‐existing right—the right to have 
all  convictions  supported  by  proof  beyond  a  reasonable 
doubt.”  United States v. Mora,  293  F.3d  1213,  1219  (10th  Cir. 
2002). I cannot help but sense some revisionist history. Prior 
to Gideon, Powell had already stated that the right to counsel 
was fundamental. 287 U.S. at 68. Gideon merely clarified and 
extended  the  scope  of  a  pre‐existing  right  because  the  right 
to counsel previously existed in federal prosecutions, special 
circumstances,  and  state  inmates  prosecuted  for  capital 
offenses.  
     The  Supreme  Court  and  circuit  courts  alike  have  found 
that  new  procedural  rules,  despite  arguably  being  aimed  at 
improving  the  accuracy  of  trial  or  promoting  the  objectives 
of  fairness  and  accuracy,  do  not  meet  the  Teague  standard 
because they are not as “sweeping” as Gideon. See e.g., O’Dell, 
521 U.S. at 167; United States v. Mandanici, 205 F.3d 519, 528–
29 (2d Cir. 2000). It seems to me that the “sweeping” nature 
of  Gideon  is  not  so  much  a  reflection  of  how  many  cases  it 
would have applied to retroactively, but instead a statement 
about  how  many  cases  in  which  it  would  be  a  relevant 
consideration  going  forward.  The  Supreme  Court  said  that 
Gideon  was  sweeping  because  it  “established  an  affirmative 
right  to  counsel  in  all  felony  cases.”  O’Dell,  521  U.S.  at  167. 
But the right to counsel had already been established for all 
federal  defendants  and  for  state  defendants  under  certain 
circumstances.  Also,  because  of  Johnson  and  the  fact  that 
most  states  provided  counsel  to  indigent  defendants  as  a 
matter of state law prior to Gideon, relatively few defendants 
actually needed to be retried as a result of Gideon’s holding. 
Most indigent defendants were already being provided with 
No. 13‐3548                                                                    19 

counsel  prior  to  Gideon.3 But  going  forward,  an  assertion  of 
the federal constitutional right to counsel became a factor in 
every  criminal  case.  Similarly,  many  rules  have  been  found 
to  be  not  as  “sweeping”  as  Gideon  because  they  simply  are 
not  a  factor  in  a  significant  number  of  cases.  For  example, 
the  rule  from  Crawford  v.  Washington,  541  U.S.  36  (2004)  is 
only  a  consideration  where  the  government  seeks  to  admit 
testimonial hearsay. Whorton, 549 U.S. at 419; see also O’Dell, 
521 U.S. at 167 (right of rebuttal afforded to defendants in a 
“limited  class  of  capital  cases”  was  not  as  “sweeping”  as 
Gideon).  That  just  does  not  come  up  in  every  criminal  case. 
But how to define the crime (the issue in Alleyne) does. It is 
just as sweeping as Gideon.  
     In many ways, Alleyne is similar to Gideon in that it is the 
culminating  case  in  a  long‐running  debate  regarding  a 
fundamental  right.  Gideon  settled  the  debate  of  when  our 
Constitution  requires  that  the  government  provide  counsel 
to  indigent  defendants.  Alleyne  settled  the  debate  of  how  a 
“crime”  is  defined.  Each  crime  is  composed  of  different 
elements  and  a  fact  is  an  element  of  a  crime  when  it  alters 
the  legally  prescribed  punishment.  133  S.  Ct.  at  2162.  It 
cannot  be  a  sufficient  justification  that  Alleyne  is  not 

3 Even prior to Johnson, in 1930, the Supreme Court noted that “[t]hanks 

to the humane policy of the modern criminal law”, a criminal defendant 
“may  have  counsel  furnished  him  by  the  state.”  Patton v. United States, 
281  U.S.  276,  308  (1930).  In  1955,  at  least  thirty‐four  states  provided 
counsel  to  indigent  defendants  in  all  felony  prosecutions.  William  M. 
Beaney,  THE  RIGHT  TO  COUNSEL  IN  AMERICAN  COURTS  84–85  (1955).  In 
fact,  “by  the  time  Gideon  was  decided,  only  five  states  had  a  definite 
policy  against  appointing  counsel  in  noncapital  cases.”  William  M. 
Beaney, The Right to Counsel: Past, Present, and Future, 49 Va. L. Rev. 1150, 
1156 (1963).  
20                                                      No. 13‐3548 

retroactive  because  it  has  close  analytic  ties  to  Apprendi 
(which  is  not  retroactive),  because  Gideon  meets  the  Teague 
standard,  but  the  Supreme  Court  has  not  suggested  that 
Johnson  or  Powell,  to  which  Gideon  has  close  analytic  ties, 
would also meet the Teague standard. Apprendi does not need 
to be retroactive in order for Alleyne to be retroactive.  
   Obviously,  applying  Alleyne  retroactively  would  mean 
that  the  holding  of  Apprendi  would  be  applied  retroactively 
as well. But the same is true of Gideon and its predecessors. 
Applying  Gideon  retroactively  necessarily  entails  that  the 
holdings  of  Johnson  and  Powell  are  applied  retroactively.  A 
rule  that  counsel  must  be  provided  to  all  indigent 
defendants  in  felony  prosecutions  subsumes  the  rule  that 
counsel  must  be  provided  to  indigent  state  defendants  in 
special circumstances. 
     Here, the district judge was permitted to convict Crayton 
of  “distribution  of  heroin  that  resulted  in  death”  in  the  in‐
between  range  of  equal  to  or  greater  than  a  preponderance 
of  the  evidence,  but  less  than  beyond  a  reasonable  doubt. 
While the district court did not state that she would not have 
found  death  resulting  beyond  a  reasonable  doubt,  the 
government said at oral argument that if the judge had said 
on  the  record  that  she  found  that  death  resulted  by  a 
preponderance  and  also  explicitly  said  she  did  not  find  it 
beyond  a  reasonable  doubt,  the  government’s  position 
would be the same. Many cases have tried and failed to have 
new  procedural  rules  declared  retroactive  by  the  Supreme 
Court.  But  in  my  opinion,  none  of  these  rules  were  as 
essential  to  ordered  liberty  as  the  rule  that  criminal 
defendants must be convicted beyond a reasonable doubt. 
No. 13‐3548                                                     21 

    All  that  said,  I  recognize  that  the  Supreme  Court  has 
never  found  a  new  rule  of  criminal  procedure  to  meet  the 
Teague standard, so I concur in the judgment here. However I 
hope  that  the  Supreme  Court  will  find  in  its  retroactivity 
jurisprudence  space  on  the  Gideon  pedestal  for  other  new 
rules, particularly those so important to our criminal justice 
system as the reasonable‐doubt standard.